Case 0:20-cv-61113-WPD Document 110 Entered on FLSD Docket 05/12/2021 Page 1 of 5


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 0:20-cv-61113

   CODY BARNETT, WILLIAM BENNET,
   CHRISTOPHER BROWN, JESSE
   CALLINS, GREGORY DUNNING,
   BERNARD FRANKLIN, RICARDO
   GONZALES GUERRA, HEATHER LEWIS,
   ROBERT MORRILL, SAMUEL PAULK,
   HELEN PICIACCHI, DARIUS WALKER
   GREAVES and TODD WATSON, on their
   own and on behalf of a class of similarly
   situated persons,

                       Plaintiffs/Petitioners,

   DISABILITY RIGHTS FLORIDA, INC.,

                       Plaintiff,

   v.

   GREGORY TONY, in his official capacity as
   Sheriff of Broward County,

                    Defendant/Respondent.
   ____________________________________________ /

             SHERIFF’S SUPPLEMENTAL VOLUNTARY REPORT OF
        INFORMATION/UPDATE ADDRESSING VACCINATION OF INMATES

         COMES NOW the BROWARD SHERIFF’S OFFICE, named in this proceeding as

   “GREGORY TONY, in his official capacity as Sheriff of Broward County” (BSO), by and

   through BSO’s undersigned counsel, and supplements its initial voluntary report of

   information/update addressing vaccination of inmates (DE 109) and states:




                                                 1
Case 0:20-cv-61113-WPD Document 110 Entered on FLSD Docket 05/12/2021 Page 2 of 5


   Updated information on BSO inmate mass vaccination initiative

          Since BSO’s filing yesterday (DE 109), BSO has made significant additional strides

   in its inmate mass vaccination initiative, to-wit:

          (1)    Yesterday, Tuesday, May 11, 2021, BSO contacted the State of Florida

   Emergency Operations Team (EOT) for Region 7. At BSO’s request, that team is going to

   provide mass vaccinations for BSO’s entire inmate population;

          (2)    A vaccination team consists of 10 to 13 nurses. The team will complete the

   vaccination paperwork, administer the vaccine dosage, enter the vaccination information

   in Florida SHOTS, and observe the vaccinated inmates during the 10 to 15 minute post-

   vaccination evaluation period;

          (3)    The vaccination team will administer the Johnson & Johnson (single dose)

   vaccine.

          (4)    An estimated 20% of the total inmate jail population not already vaccinated

   is anticipated to accept the vaccine. Should acceptance numbers exceed that estimate,

   additional vaccine doses are readily available and deliverable to the vaccination team

   within an hour;

          (5)    BSO’s mass vaccination initiative will be completed from Monday, May 17

   through May 21, 2021. EOT has offered four (4) vaccination teams to complete the mass

   vaccination effort at all BSO jail facilities on a single day or at a single facility each day.

   BSO currently is assessing the options from a jail operational perspective; and




                                                 2
Case 0:20-cv-61113-WPD Document 110 Entered on FLSD Docket 05/12/2021 Page 3 of 5


           (6)      BSO will require that a Wellpath1 employee complete vaccination refusal

   forms for all inmates declining the vaccine.

                                       CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 12th day of May 2021, I electronically filed the
   foregoing document with the Clerk of Court by using the CM/ECF system. I further certify
   that I either mailed the foregoing document and the Notice of Electronic Filing by first
   class mail to any non CM/ECF participants and/or the foregoing document was served via
   transmission of Notice of Electronic Filing generated by CM/ECF to any and all active
   CM/ECF participants.

                                              JOHNSON, ANSELMO, MURDOCH, BURKE,
                                              PIPER & HOCHMAN, P.A.
                                              Attorneys for Defendant, Gregory Tony
                                              2455 East Sunrise Boulevard, Suite 1000
                                              Fort Lauderdale, Florida 33304
                                              Tel: (954) 463-0100
                                              Fax: (954) 463-2444

                                              /s/Michael R. Piper
                                              Michael R. Piper
                                              Florida Bar No.: 710105




   1 BSO’s jail healthcare services vendor.
                                                       3
Case 0:20-cv-61113-WPD Document 110 Entered on FLSD Docket 05/12/2021 Page 4 of 5


                                          SERVICE LIST

   Benjamin James Stevenson, Esq.
   ACLU Foundation of Florida
   Attorneys for Plaintiffs/Petitioners
   3 W. Garden Street, Suite 712
   Pensacola, FL 32502
   Bar No.: 598909
   Tel: (786) 363-2738
   bstevenson@aclufl.org

   Anjana Samanat, Esq.
   Steven Watt, Esq.
   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
   120 Broad Street, 18th Floor
   New York, NY 10004
   Tel: (212) 549-2500
   asamant@aclu.org
   swatt@aclu.org

   Brian Stull, Esq.
   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
   201 W. Main Street, Suite 402
   Durham, NC 27701
   Tel: (919) 682-9469
   bstull@aclu.org

   Eric Balaban, Esq.
   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
   915 15th Street, N.W.
   Washington, D.C. 20005
   Tel: (202) 393-4930
   ebalaban@aclu.org

   Suhana S. Han, Esq.
   Akash M. Toprani, Esq.
   SULLIVAN & COMPWELL, LLP
   125 Broad Street
   New York, NY 10004
   Tel: (212) 558-4000
   hans@sullcrom.com
   toprania@sullcrom.com




                                               4
Case 0:20-cv-61113-WPD Document 110 Entered on FLSD Docket 05/12/2021 Page 5 of 5


   Jacqueline Nicole Azis, Esq.
   ACLU Foundation of Florida
   4023 N. Armenia Ave, Suite 450
   Tampa, FL 33607
   Bar No.: 101057
   Tel: (786) 363-2708
   jazis@aclufl.org

   Daniel Tilley, Esq.
   ACLU Foundation of Florida
   4343 W. Flagler Street, Suite 400
   Miami, FL 33134
   Bar No.: 102882
   Tel: (786) 363-2714
   dtilley@aclufl.org

   Curtis Filaroski, Esq.
   Florida Bar No.: 111972
   Kathryn Strobach, Esq.
   Florida Bar No.: 670121
   DISABILITY RIGHTS FLORIDA, INC.
   1000 N. Ashley Drive, Suite 640
   Tampa, FL 32308
   Tel: (850) 488-9071
   curtisf@disabilityrightsflorida.org
   kathryns@disabilityrightsflorida.org


   Michael R. Piper, Esq.
   Christopher J. Stearns, Esq.
   JOHNSON, ANSELMO, MURDOCH,
   BURKE, PIPER & HOCHMAN, PA
   Attorneys for Gregory Tony, as Sheriff of Broward County
   2455 E. Sunrise Boulevard, Suite 1000
   Fort Lauderdale, Florida 33304
   Tel: (954) 463-0100
   Fax: (954) 463-2444
   piper@jambg.com / stearns@jambg.com




                                            5
